Filed 2/10/15 P. v. Paredones CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F067262
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. BF145504A)
                   v.

HUGO ENRIQUE PAREDONES,                                                                  OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Michael B.
Lewis, Judge.
         Deborah Prucha and Carol Foster, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.




                                                        -ooOoo-




*        Before Kane, Acting P.J., Poochigian, J. and Peña, J.
       Appellant Hugo Enrique Paredones pled no contest to forgery (Pen. Code, § 470,
subd. (a))1 and admitted allegations that he had a prior conviction within the meaning of
the three strikes law (§§ 667, subds. (c)-(j), 1170.12, subds. (a)-(e)). Following
independent review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436, we
affirm the judgment.
                       FACTUAL AND PROCEDURAL HISTORY
       On December 4, 2012, Paredones used a credit/access card, issued under the name
David Aguilar, to purchase tools at a Home Depot store in Bakersfield. Paredones was
stopped by police in the store parking lot as he pushed a shopping cart containing the
tools. In his wallet, police found 15 credit/access cards issued under the name David
Aguilar. Paredones told the officers that he had someone create a fraudulent California
driver’s license to match the name on the cards so that he would be able to use them.
       On December 6, 2012, the district attorney filed a complaint charging Paredones
with second degree burglary (count 1/§ 460, subd. (b)), receiving stolen property (count
2/§ 496, subd. (a)), and forgery (count 3). The complaint also charged Paredones with
having a prior conviction within the meaning of the three strikes law.
       On January 23, 2013, Paredones entered his no contest plea to the forgery offense
and admitted the three strikes allegation in exchange for dismissal of the remaining
counts and a stipulated prison term of 32 months.
       On March 15, 2013, the court heard and denied Paredones’s Marsden2 motion.
       On April 9, 2013, defense counsel filed a Romero 3 motion.




1      All further statutory references are to the Penal Code.
2      People v. Marsden (1970) 2 Cal. 3d 118.
3      People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.


                                             2
       On April 12, 2013, the court denied Paredones’s Romero motion. It then
sentenced him to the stipulated term of 32 months, the mitigated term of 16 months
doubled to 32 months because of Paredones’s strike conviction.
       Paredones’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Paredones has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3